

EXHIBIT 10.8


CENTENNIAL RESOURCE DEVELOPMENT, INC.
2016 LONG TERM INCENTIVE PLAN

CASH-SETTLED RESTRICTED STOCK UNIT GRANT NOTICE
Capitalized terms not specifically defined in this Cash-Settled Restricted Stock
Unit Grant Notice (the “Grant Notice”) have the meanings given to them in the
2016 Long Term Incentive Plan (as amended and/or restated from time to time, the
“Plan”) of Centennial Resource Development, Inc. (the “Company”).
The Company has granted to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference.
Participant:
[__________]
Grant Date:
[__________]
Number of RSUs:
[__________]
Vesting Commencement Date:
[__________]
Vesting Schedule:
[__________]



By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.
CENTENNIAL RESOURCE DEVELOPMENT, INC.
 
PARTICIPANT
By:
 
 
 
Name:
 
 
[Participant Name]
Title:
 
 
 










--------------------------------------------------------------------------------


Exhibit A






RESTRICTED STOCK UNIT AGREEMENT
ARTICLE I.
GENERAL


1.1     Award of RSUs and Dividend Equivalents


(a)The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive an amount of cash as set forth in this Agreement. Participant
will have no right to receive any Shares in respect of this Award at any time or
any cash in respect of this Award until the time (if ever) the RSUs have vested.


(b)The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive in cash (without interest)
the amount of any such ordinary cash dividends paid on a single Share. The
Company will establish a separate Dividend Equivalent bookkeeping account (a
“Dividend Equivalent Account”) for each Dividend Equivalent and credit the
Dividend Equivalent Account (without interest) on the applicable dividend
payment date with the amount of any such cash paid.


1.2     Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control. This Award of RSUs shall not
count against the Overall Share Limit set forth in the Plan.


1.3     Unsecured Promise. The RSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.


1.4     Defined Terms. Wherever the following terms are used in this Agreement,
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined in this
Agreement have the meanings specified in the Grant Notice or, if not defined in
the Grant Notice, in the Plan.


(a)“Change in Control Announcement” means a public announcement by the Company
regarding the execution of a Definitive CIC Agreement.


(b)“Definitive CIC Agreement” means a definitive written agreement for one or
more transactions, the consummation of which will result in a Change in Control.


(c)“Maximum Return Amount” means 400% of the Fair Market Value of a Share on the
Grant Date.


(d)“Maximum Return Event” means the first date on or following the first
anniversary of the Vesting Commencement Date on which the Fair Market Value of a
Share has exceeded the Maximum Return Amount for a total of at least 20 trading
days out of any 30 consecutive trading day period.


(e)“Minimum Return Amount” means 25% of the Fair Market Value of a Share on the
Grant Date.


(f)“Transaction Failure” means the termination of a Definitive CIC Agreement by
the parties thereto.







--------------------------------------------------------------------------------






ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT


2.1     Vesting; Forfeiture. The RSUs will vest according to the vesting
schedule in the Grant Notice except that any fraction of an RSU that would
otherwise be vested will be accumulated and will vest only when a whole RSU has
accumulated. In the event of Participant’s Termination of Service for any
reason, all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company. Dividend
Equivalents (including any Dividend Equivalent Account balance) will vest or be
forfeited, as applicable, upon the vesting or forfeiture of the RSU with respect
to which the Dividend Equivalent (including the Dividend Equivalent Account)
relates.


2.2     Settlement.


(a)RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in cash as soon as administratively practicable after the
vesting of the applicable RSU, but in no event more than sixty (60) days after
the RSU’s vesting date. Notwithstanding the foregoing, the Company may delay any
payment under this Agreement that the Company reasonably determines would
violate Applicable Law until the earliest date the Company reasonably determines
the making of the payment will not cause such a violation (in accordance with
Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided the Company reasonably
believes the delay will not result in the imposition of excise taxes under
Section 409A. Subject to Section 2.2(b), the amount of cash paid with respect to
each RSU will equal the greater of (i) the average Fair Market Value of a Share
over the five consecutive trading days ending on the day before the vesting date
or (ii) the Minimum Return Amount, in each case, less applicable withholdings;
provided, however, that if such vesting took place due to the occurrence of a
Maximum Return Event, then the minimum amount of cash paid with respect to each
RSU will equal the Maximum Return Amount, less applicable withholdings.


(b)Notwithstanding anything to the contrary in this Agreement, the maximum
amount payable with respect to an RSU awarded hereunder shall be the Maximum
Return Amount plus the balance of any Dividend Equivalent Account relating to
the RSU, provided that this sentence shall not apply upon or following a Change
in Control Announcement unless and until a Transaction Failure has occurred.


ARTICLE III.
TAXATION AND TAX WITHHOLDING


3.1     Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.


3.2     Tax Withholding. Participant acknowledges that Participant is ultimately
liable and responsible for all taxes owed in connection with the RSUs and the
Dividend Equivalents, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the awarding, vesting or payment of the RSUs or
the Dividend Equivalents. The Company and the Subsidiaries do not commit and are
under no obligation to structure the RSUs or Dividend Equivalents to reduce or
eliminate Participant’s tax liability.


ARTICLE IV.
OTHER PROVISIONS


4.1     Adjustments. Participant acknowledges that the RSUs (including the
Maximum Return Amount) and the Dividend Equivalents are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan.





--------------------------------------------------------------------------------






4.2     Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.


4.3     Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


4.4     Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.


4.5     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


4.6     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the RSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.


4.7     Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.


4.8     Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.


4.9     Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs and Dividend Equivalents,
and rights no greater than the right to receive cash as a general unsecured
creditor with respect to the RSUs and Dividend Equivalents, as and when settled
pursuant to the terms of this Agreement. Nothing in this Agreement gives the
Participant any rights in, to or with respect to any Shares or any other rights,
other than the right to receive the cash payment described in Section 2.2.


4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.





--------------------------------------------------------------------------------




4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * * * *





